                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

WAFAA AMER, and CAROL HOWARD,                      ) Case No.: 20-cv-1161
Individually and on Behalf of All Others Similarly )
Situated,                                          ) CLASS ACTION COMPLAINT
                                                   )
                                                   )
               Plaintiffs,                         )
       v.                                          ) Jury Trial Demanded
                                                   )
RADIUS GLOBAL SOLUTIONS LLC,                       )
                                                   )
                                                   )
               Defendant.                          )

                                         INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”) and the Wisconsin Consumer

Act, Chs. 421-427, Wis. Stats. (the “WCA”).

                                 JURISDICTION AND VENUE

       2.      The court has jurisdiction to grant the relief sought by the Plaintiffs pursuant to 15

U.S.C. § 1692k and 28 U.S.C. §§ 1331, 1337, and 1367. Venue in this District is proper in that

Defendant directed its collection efforts into the District.

                                             PARTIES

       3.      Plaintiff Wafaa Amer is individual who resides in the Eastern District of Wisconsin

(Milwaukee County).

       4.      Plaintiff Carol Howard is individual who resides in the Eastern District of

Wisconsin (Milwaukee County).

       5.      Each Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in

that Defendant sought to collect from them debts incurred for personal, family, or household

purposes.




            Case 2:20-cv-01161-PP Filed 07/28/20 Page 1 of 15 Document 1
         6.      Each Plaintiff is also a “customer” as defined in the WCA, Wis. Stat. § 421.301, in

that the debts Defendant sought to collect arose from consumer transactions with agreements to

defer payment.

         7.      Defendant Radius Global Solutions LLC (“RGS”) is a foreign limited liability

company with its principal place of business located at 7831 Glenroy Road Suite 250, Edina,

Minnesota 55439.

         8.      RGS does substantial business in Wisconsin and maintains a registered agent for

service of process at C T Corporation System, 301 S. Bedford St., Suite 1, Madison, Wisconsin

53703.

         9.      RGS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

         10.     RGS is engaged in the business of collecting debts owed to others and incurred for

personal, family or household purposes.

         11.     RGS is a debt collector as defined in 15 U.S.C. § 1692a and Wis. Stat.

§ 427.103(3)

                                              FACTS

                                  Facts relating to Plaintiff Amer

         12.     On or about August 1, 2019, Defendant mailed a debt collection letter to Plaintiff

Amer regarding an alleged debt owed to “Creditor: Elan Financial Services.” A copy of this letter

is attached to this complaint as Exhibit A.

         13.     Upon information and belief, the alleged debt that Defendant was attempting to

collect was incurred by use of a consumer credit card account, used only for personal, family, or

household purposes.

                                                  2

              Case 2:20-cv-01161-PP Filed 07/28/20 Page 2 of 15 Document 1
       14.     Upon information and belief, Exhibit A is a form letter, generated by computer, and

with the information specific to Amer inserted by computer.

       15.     Upon information and belief, Exhibit A is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       16.     Exhibit A includes the following offers to resolve the debt:




       17.     Exhibit A further states:




       18.     Upon information and belief, the representation that “should you fail to complete

the arrangement proposed under Offer I or Offer II, the offers will be cancelled and any payments

made will be applied to the balance due shown above” is confusing and misleading to the

unsophisticated consumer.

       19.     The unsophisticated consumer would understand the representation that the offer

will be “cancelled” to mean that the debt collector intended to avoid honoring the settlement

anytime the consumer tendered a late payment.

       20.     Upon information and belief, the consumer would have the option to cure any late

payment as a matter of course. See, e.g., Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769,

775 (7th Cir. 2007) (explaining that debt collectors frequently renew settlement offers).




                                                 3

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 3 of 15 Document 1
       21.     Upon information and belief, neither the debt collector nor the creditor, in fact,

cancels a settlement plan with the consumer simply because one of the consumer’s payments was

received a few days late.

       22.     Moreover, respecting Offer II, the consumer has the option to cure any late payment

as a matter of law.

       23.     The settlement offer in “Offer II” is payable over six installments, and is thus a

“consumer credit transaction” under Wisconsin law. See, Wis. Stat. §§ 421.301(10), 421.301(30).

       24.     Under Wisconsin law, the consumer has a “Right to Cure” any default arising from

late payment under a consumer credit transaction before the debt collector or collection agency

can accelerate the maturity of that transaction. See, Wis. Stat. §§ 425.104, 425.105.

       25.     The forbearance contemplated in “Offer II” is a “consumer credit transaction.”

       26.     The underlying credit card debt is a standard credit card account. It is a “loan” as

defined by Wis. Stat. § 421.301(23) because it was “creation of debt pursuant to a credit card or

similar arrangement other than pursuant to a seller credit card.”

       27.     The creditor of the debt is a “lender” as defined by Wis. Stat. § 421.301(22) because

it is a merchant regularly engaged in the business of making consumer loans. Wis. Stat. §§

421.301(22) and 421.301(25).

       28.     The forbearance contemplated in “Offer II” is forbearance of a debt arising from a

loan. Wis. Stat. § 421.301(23).

       29.     The forbearance contemplated in “Offer II” is forbearance by “lender” of a debt

arising from a loan because the creditor is agreeing to forbear the loan. Wis. Stat. § 421.301(23).




                                                 4

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 4 of 15 Document 1
       30.     Further, Defendant is also a “lender” as defined by Wis. Stat. § 421.301(22) because

it is a merchant regularly engaged in the business of offering forbearances on behalf of the creditor.

Wis. Stat. §§ 421.301(22); 421.301(25).

       31.     The forbearance contemplated in “Offer II” is a “Consumer Loan” as defined by

the WCA because it is a “Loan” that is payable in more than four installments. Wis. Stat. §§

421.301(12); 421.301(30)(b).

       32.     The forbearance contemplated in “Offer II” is a “consumer credit transaction” as

defined by the WCA because it is a “Consumer Loan,” and “Consumer Loans” are expressly

included in the definition of “consumer credit transactions.” Wis. Stat. § 421.301(10).

       33.     A consumer who entered into the forbearance contemplated in “Offer II” would

have the right to cure any alleged default in complying with the payment plan contemplated by

“Offer II” prior to re-acceleration of the debt. Wis. Stat. §§ 425.103, 425.104.

       34.     The terms of a forbearance agreement like “Offer II” may provide that the consumer

tender payments within thirty days, but the failure to explain in “Offer II” that the consumer would

have the opportunity to cure any default under the payment plan is confusing and misleading to

the unsophisticated consumer.

       35.     Neither the creditor nor the debt collector could, or would, “cancel” a settlement

agreement like the one contemplated in “Offer II” or accelerate the maturity of the “Offer II”

transaction until after it gave the consumer the right to “cure” any late payment.

       36.     Amer was confused by Exhibit A.

       37.     The unsophisticated consumer would be confused by Exhibit A.

       38.     Amer had to spend time and money investigating Exhibit A and the consequences

of any potential responses to Exhibit A.

                                                  5

           Case 2:20-cv-01161-PP Filed 07/28/20 Page 5 of 15 Document 1
                               Facts relating to Plaintiff Howard

       39.     On or about October 19, 2019, Defendant mailed a debt collection letter to Plaintiff

Howard regarding an alleged debt owed to “Creditor: CITIBANK, N.A.” A copy of this letter is

attached to this complaint as Exhibit B.

       40.     Upon information and belief, the alleged debt that Defendant was attempting to

collect was incurred by use of a consumer credit card account, used only for personal, family, or

household purposes.

       41.     Upon information and belief, Exhibit B is a form letter, generated by computer, and

with the information specific to Howard inserted by computer.

       42.     Upon information and belief, Exhibit B is a form debt collection letter used by

Defendant to attempt to collect alleged debts.

       43.     Exhibit B includes the following language:




       44.     By demanding that Howard remit installment payments according to a set schedule

in order to “pay down your amount due while keeping open the option of saving money in future,”

Exhibit B implies that a future settlement offer would only be available to Howard if payments are

made according to such a schedule.

       45.     One meaning of the language: “keeping open the option of saving money in the

future,” in the context of the paragraph containing it, means that failure to make payments would

result in Radius or Citibank refusing to extend a settlement offer for less than the full balance

unless the consumer makes payments toward the balance. Brown v. Card Serv. Ctr., 464 F.3d 450,


                                                 6

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 6 of 15 Document 1
455 (3d Cir. 2006) (“A debt collection letter is deceptive where it can be reasonably read to have

two or more different meanings, one of which is inaccurate.”); Pantoja v. Portfolio Recovery

Assocs., LLC, 852 F.3d 679, 687 (7th Cir. 2017) (“Where the FDCPA requires clarity, however,

ambiguity itself can prove a violation.); Haddad v. Midland Funding, LLC, 255 F. Supp. 3d 735,

744 (N.D. Ill. 2017) (citing Brown).

           46.   On information and belief, Radius and Citibank would agree to settle the account

for a lump-sum amount, less than total balance, at any time. See, e.g. Evory v. RJM Acquisitions

Funding L.L.C., 505 F.3d 769, 775 (7th Cir. 2007) (“debt collectors, who naturally are averse to

instituting actual collection proceedings for the often very modest sums involved in the consumer

debt collection business, frequently renew their offers if the consumer fails to accept the initial

offer.”)

           47.   Exhibit B is thus misleading insofar as it implies that a future settlement only be

available to the consumer if payments are made for an unknown period of time until Radius or

Citibank choose to extend a settlement offer.

           48.   Plaintiff was confused by Exhibit B.

           49.   The unsophisticated consumer would be confused by Exhibit B.

           50.   Plaintiff had to spend time and money investigating Exhibit B and the consequences

of any potential responses to Exhibit B.

                                            The FDCPA

           51.   The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and such injuries are concrete and particularized. Derosia v. Credit Corp. Solutions,

2018 U.S. Dist. LEXIS 50016, *12, 2018 WL 1513043 (E.D. Wis. March 27, 2018); Pogorzelski

v. Patenaude & Felix APC, No. 16-C-1330, 2017 U.S. Dist. LEXIS 89678 *9 (E.D. Wis. June 12,

                                                  7

             Case 2:20-cv-01161-PP Filed 07/28/20 Page 7 of 15 Document 1
2017) (“A plaintiff who receives misinformation from a debt collector has suffered the type of

injury the FDCPA was intended to protect against.”); Spuhler v. State Collection Servs., No. 16-

CV-1149, 2017 U.S. Dist. LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the

Spuhlers’ allegations that the debt collection letters sent by State Collection contained false

representations of the character, amount, or legal status of a debt in violation of their rights under

the FDCPA sufficiently pleads a concrete injury-in-fact for purposes of standing.”); Bock v.

Pressler & Pressler, LLP, No. 11-7593, 2017 U.S. Dist. LEXIS 81058 *21 (D.N.J. May 25, 2017)

(“through [s]ection 1692e of the FDCPA, Congress established ‘an enforceable right to truthful

information concerning’ debt collection practices, a decision that ‘was undoubtedly influenced by

congressional awareness that the intentional provision of misinformation’ related to such practices,

‘contribute[s] to the number of personal bankruptcies, to marital instability, to the loss of jobs, and

to invasions of individual privacy,”); Quinn v. Specialized Loan Servicing, LLC, No. 16 C 2021,

2016 U.S. Dist. LEXIS 107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting challenge to Plaintiff’s

standing based upon alleged FDCPA statutory violation); Lanev. Bayview Loan Servicing, LLC,

No. 15 C 10446, 2016 U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill. July 11, 2016) (“When a federal

statute is violated, and especially when Congress has created a cause of action for its violation, by

definition Congress has created a legally protected interest that it deems important enough for a

lawsuit.”); see also, Mogg v. Jacobs, No. 15-CV-1142-JPG-DGW, 2016 U.S. Dist. LEXIS 33229,

2016 WL 1029396, at *5 (S.D. Ill. Mar. 15, 2016) (“Congress does have the power to enact statutes

creating legal rights, the invasion of which creates standing, even though no injury would exist

without the statute,” (quoting Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir.

2014)). For this reason, and to encourage consumers to bring FDCPA actions, Congress authorized

an award of statutory damages for violations. 15 U.S.C. § 1692k(a).

                                                  8

           Case 2:20-cv-01161-PP Filed 07/28/20 Page 8 of 15 Document 1
       52.     Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15 U.S.C.

§§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses”).

       53.     Plaintiffs who allege that debt collectors engaged in misrepresentations in their

dunning letters have standing, as such misrepresentations risk injury to interests expressly

protected by Congress in the FDCPA. See Degroot v. Client Servs., 2020 U.S. Dist. LEXIS 6677

(E.D. Wis. Jan. 15, 2020) (“[A]n informational injury can be concrete when the plaintiff is entitled

to receive and review substantive information.”); Oloko v. Receivable Recovery Servs., 2019 U.S.

Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019); Untershine v. Encore Receivable Mgmt., No. 18-

CV-1484, 2019 U.S. Dist. LEXIS 134377 *8-9 (E.D. Wis. Aug. 9, 2019) (“Protecting consumers

from misinformation is one of the ‘concrete interest[s] that Congress sought to protect,’ under the

FDCPA. If a consumer is misinformed, rather than merely uninformed, the risk of harm is

greater.”) (internal citations omitted); Richardson v. Diversified Consultants, No. 17-cv-4047,

2019 U.S. Dist. LEXIS 118786 *10-11 (N.D. Ill. July 17, 2019) (“the receipt of a communication

misrepresenting the character of the debt (here, the amount owed) is the kind of injury that

Congress sought to prevent through the FDCPA. ‘Such an injury falls squarely within the ambit

of what Congress gave consumers in the FDCPA: ‘a legally protected interest in certain

information about debts,’ with ‘deprivation of information about one’s debt (in a communication

directed to the plaintiff consumer) a cognizable injury.’” (internal citations omitted); see also

                                                 9

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 9 of 15 Document 1
Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017); Saenz v.

Buckeye Check Cashing of Illinois, 2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016); Bernal

v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that Plaintiff had standing to

challenge misleading communication sent to him because the communication violated his “right

to be free from such misleading communications”). Such misrepresentations may cause consumers

to make incorrect decisions about their finances or make payments to incorrect parties.

       54.     15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       55.     15 U.S.C. § 1692e(5) specifically prohibits “the threat to take any action that cannot

legally be taken or that is not intended to be taken.”

       56.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

       57.     15 U.S.C. § 1692f generally prohibits “unfair or unconscionable means to collect

or attempt to collect any debt.”

                                             The WCA

       58.     The Wisconsin Consumer Act (“WCA”) was enacted to protect consumers against

unfair, deceptive, and unconscionable business practices and to encourage development of fair and

economically sound practices in consumer transactions. Wis. Stat. § 421.102(2).

       59.     The Wisconsin Supreme Court has favorably cited authority finding that the WCA

“goes further to protect consumer interests than any other such legislation in the country,” and is

“probably the most sweeping consumer credit legislation yet enacted in any state.” Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 18 n.15, 596 N.W.2d 786 (1999) (citations omitted).




                                                 10

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 10 of 15 Document 1
       60.     To further these goals, the Act’s protections must be “liberally construed and

applied.” Wis. Stat. § 421.102(1); see also § 425.301.

       61.     “The basic purpose of the remedies set forth in Chapter 425, Stats., is to induce

compliance with the WCA and thereby promote its underlying objectives.” First Wisconsin Nat’l

Bank v. Nicolaou, 113 Wis. 2d 524, 533, 335 N.W.2d 390 (1983). Thus, private actions under the

WCA are designed to both benefit consumers whose rights have been violated and also competitors

of the violators, whose competitive advantage should not be diminished because of their

compliance with the law.

       62.     To carry out this intent, the WCA provides Wisconsin consumers with an array of

protections and legal remedies. The Act contains significant and sweeping restrictions on the

activities of those attempting to collect debts. See Wis. Stats. § 427.104.

       63.     The Act limits the amounts and types of additional fees that may be charged to

consumers in conjunction with transactions. Wis. Stats. § 422.202(1). The Act also provides

injured consumers with causes of action for class-wide statutory and actual damages and injunctive

remedies against defendants on behalf of all customers who suffer similar injuries. See Wis. Stats.

§§ 426.110(1); § 426.110(4)(e). Finally, “a customer may not waive or agree to forego rights or

benefits under [the Act].” Wis. Stat. § 421.106(1).

       64.     Consumers’ WCA claims under Wis. Stat. § 427.104(1) are analyzed using the

same methods as claims under the FDCPA. Indeed, the WCA itself requires that the court analyze

the WCA “in accordance with the policies underlying a federal consumer credit protection act,”

including the FDCPA. Wis. Stat. § 421.102(1).

       65.     Further, the Wisconsin Supreme Court has held that WCA claims relating to debt

collection are to be analyzed under the “unsophisticated consumer” standard. Brunton v. Nuvell

                                                 11

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 11 of 15 Document 1
Credit Corp., 785 N.W.2d 302, 314-15. In Brunton, the Wisconsin Supreme Court explicitly

adopted and followed the “unsophisticated consumer” standard, citing and discussing Gammon v.

GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994). Id.

       66.     Wis. Stat. § 427.104(1)(j) states that a debt collector may not: “Claim, or attempt

or threaten to enforce a right with knowledge or reason to know that the right does not exist.”

       67.     Wis. Stat. § 427.104(1)(L) states that a debt collector may not: “Threaten action

against the customer unless like action is taken in regular course or is intended with respect to the

particular debt.”

                                       COUNT I – FDCPA

       68.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       69.     Exhibit A includes false representations that Defendant cancels the settlement plan

upon any late payment by the consumer.

       70.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f.

                                        COUNT II – WCA

       71.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       72.     Exhibit A includes false representations that Defendant cancels the settlement plan

upon any late payment by the consumer.

       73.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), and 1692f.

                                      COUNT III – FDCPA

       74.     Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

                                                 12

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 12 of 15 Document 1
       75.     Exhibit B is misleading because it contains language that falsely implies that a

future settlement only be available to Plaintiff Howard if payments are made prior to an offer being

made in the future.

       76.     In fact, Radius and Citibank would agree to settle the account for an amount less

than total balance at any time.

       77.     Defendant therefore violated 15 U.S.C. §§ 1692e and 1692e(10).

                                       CLASS ALLEGATIONS

       78.     Plaintiffs bring this action on behalf of two classes.

       79.     Class I consists of:

       (a) all natural persons in the State of Wisconsin (b) who were sent a collection letter in the
       form represented by Exhibit A to the complaint in this action, (c) seeking to collect a debt
       for personal, family, or household purposes, (d) where the letter was sent between July 28,
       2019 and July 28, 2020, inclusive, (e) and was not returned by the postal service.

Plaintiff Amer is the designated representative for Class I.

       80.     Class II consists of:

       (a) all natural persons in the State of Wisconsin (b) who were sent a collection letter in the
       form represented by Exhibit B to the complaint in this action, (c) seeking to collect a debt
       for personal, family, or household purposes, (d) where the letter was sent between July 28,
       2019 and July 28, 2020, inclusive, (e) and was not returned by the postal service.

Plaintiff Howard is the designated representative for Class II.

       81.     Each class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of each class.

       82.     There are questions of law and fact common to the members of each class, which

common questions predominate over any questions that affect only individual class members. The

predominant common question is whether Defendant complied with the FDCPA and/or the WCA.




                                                 13

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 13 of 15 Document 1
       83.     Plaintiffs’ claims are typical of the claims of their respective class members. All

are based on the same factual and legal theories.

       84.     Plaintiffs will fairly and adequately represent the interests of the class members.

Plaintiffs have retained counsel experienced in consumer credit and debt collection abuse cases.

       85.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                        JURY DEMAND

       86.     Plaintiffs hereby demand a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that the Court enter judgment in favor of Plaintiffs and

the Class and against Defendant for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     attorneys’ fees, litigation expenses and costs of suit; and

       (d)     such other or further relief as the Court deems proper.

Dated: July 28, 2020

                                                       ADEMI & O’REILLY, LLP

                                              By:      /s/ John D. Blythin
                                                       John D. Blythin (SBN 1046105)
                                                       Mark A. Eldridge (SBN 1089944)
                                                       Jesse Fruchter (SBN 1097673)
                                                       Ben J. Slatky (SBN 1106892)
                                                       3620 East Layton Avenue
                                                       Cudahy, WI 53110
                                                       (414) 482-8000
                                                       (414) 482-8001 (fax)
                                                       jblythin@ademilaw.com
                                                       meldridge@ademilaw.com

                                                  14

          Case 2:20-cv-01161-PP Filed 07/28/20 Page 14 of 15 Document 1
                                  jfruchter@ademilaw.com
                                  bslatky@ademilaw.com




                             15

Case 2:20-cv-01161-PP Filed 07/28/20 Page 15 of 15 Document 1
